DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "101" and "106-108" share a lead line leading to a single modular part.   Each should have its own lead line and refer to different features. 
Examiner also notes that Figure 20 contains reference numeral “118” that does not have a lead line associated with it.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. Examiner notes that the specification is replete with incorrect grammar and appears to be a direct translation of the foreign priority document.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.  
Claim Objections
s 1-14 objected to because of the following informalities:  
Claim 1, line 9 (see also Claim 11, line 10): “supporting structure” should be pluralized to --supporting structures--.
Claim 1, line 10 (see also Claim 11, line 11): “of support structure” should be changed to --the support structures--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Clm 1:  This claim sets forth “attachable module furniture parts (101)” in line 2 of this claim.  Examiner notes that line 6 then sets forth “at least two module furniture parts (101)”.  It is unclear as to whether these are the same module furniture parts as previously claimed or if they are separate features from the previously claimed parts.  If they are the same parts, Examiner suggests providing using “the” or “said” before continued recitation of the previously claimed part.  If different parts, Examiner suggests clearly distinguishing and setting forth the newly claimed features.
	Re Clms 2 and 7-9:  Examiner notes that “at least two clamping components” are set forth and claimed in line 15 of claim 1.  Claims 2 and 7-9 then recite “at least one clamping component” (clm 2) or 
	Re Clms 3-6:  Examiner notes that “at least two attachment components” are set forth and claimed in line 10 of claim 1.  Claims 3-6 then recite “an attachment component”.  It is unclear as to whether these are the same attachment components as previously claimed or if they are separate features from the previously claimed components.  If they are the same components, Examiner suggests providing using “the” or “said” before continued recitation of the previously claimed component.  If different components, Examiner suggests clearly distinguishing and setting forth the newly claimed features.
	Re Clm 14:  This claim sets forth “attachable modular panel-like building elements (101)” in line 2 of this claim.  Examiner notes that line 7 then sets forth “at least two modular panel-like building elements (101)”.  It is unclear as to whether these are the same elements as previously claimed or if they are separate features from the previously claimed elements.  If they are the same elements, Examiner suggests providing using “the” or “said” before continued recitation of the previously claimed element.  If different elements, Examiner suggests clearly distinguishing and setting forth the newly claimed features.
	Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate all the limitations of independent claims 1 and 11.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references, specifically JP 48-103328, discloses a modular furniture arrangement being electrically and mechanically attachable but fails to disclose the specifics of at least two attachment components, as claimed, with at least two clamping components, as claimed.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678